internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-154183-02 date august re legend decedent trust daughter grandson grandson grandson charity charity date date date date date bank dear plr-154183-02 this is in response to a letter dated september and subsequent correspondence requesting rulings regarding the proposed reformation of trust under sec_2055 of the internal_revenue_code facts the facts submitted and representations made are as follows decedent executed trust a revocable_trust prior to date trust provides for payments of income and principal to decedent during his life paragraph b of item ii of trust also provides that during periods of decedent's illness or disability the trustee may distribute income and principal as the trustee deems necessary for the comfort support maintenance and care of daughter for her life to supplement government assistance paid for daughter's benefit for her special needs due to a legal incapacity paragraph b of item ii provides that at daughter's death trust will continue for decedent's benefit unless decedent predeceases daughter in which case trust will continue as provided under paragraph c of item ii paragraph c of item ii provides for payments from trust after decedent's death the supplemental payments under paragraph b of item ii for daughter's benefit are to continue in addition during daughter's life the trustee is to distribute any excess income after payments for daughter's benefit up to a maximum of dollar_figure per month at the end of each month from the income of trust to each of daughter’s children grandson grandson and grandson for his respective life any remaining income is to be accumulated with the principal and administered under the provisions of trust paragraph c of item ii provides for payments u pon my daughter’s death if she should survive me of dollar_figure per month payable at the end of each month from the income or principal or both of trust to each of decedent’s grandchildren grandson grandson and grandson for his respective life any excess income is to be accumulated with the principal and administered under the provisions of trust paragraph c of item ii provides that upon the death of the last to die of grandson grandson and grandson and daughter the trustee must distribute the remaining income and principal of trust outright to charity or if no longer in existence to charity or if neither then exists to a specified type of charity for funding educational scholarships with first priority to be given to those members of the church that are pursuing religious training based on values as of the date of decedent’s death the dollar_figure annual payment to the grandsons was less than of the initial value of the trust corpus paragraph c of item ii provides that regardless of any of the foregoing provisions if trust contains assets of less than dollar_figure in value after the deaths of decedent and daughter the trustee is authorized but not directed to distribute the assets of trust among decedent’s then living grandsons or the issue of a deceased grandson plr-154183-02 daughter died on date at the time of her death the major portion of her assets were held in a brokerage account under daughter’s will the assets held in the account passed to decedent as sole beneficiary of daughter’s estate decedent died on date in under his will executed on date prior to date decedent bequeathed his tangible personalty to grandson sec_1 and and the residue of his probate_estate to trust on date grandson sec_1 and bank as executor of decedent’s estate and trustee of trust and charitie sec_1 and all signed a settlement agreement and release of claims settlement agreement the settlement agreement states that grandson sec_1 and assert that daughter intended for them to receive her brokerage account that her will did not accurately reflect her intent and that the assets in the account should have been distributed to them rather than to decedent and then to trust further the settlement agreement states that although daughter’s will was admitted to probate the grandsons did not waive their rights to challenge that admission and that their release of those rights would permit a determination of the rights of decedent’s estate and of trust to the brokerage account in the settlement agreement the parties agreed to seek court approval for a proposed modification of trust as follows first the scrivener’s error in paragraph c of item ii will be corrected to clarify decedent’s intent that grandson sec_1 and were each to receive payments of dollar_figure per month for life upon the death of the survivor of decedent and daughter regardless of the order of their deaths second trust will be modified under the terms of a document designated as second amendment to revocable_trust agreement second amendment the second amendment provides that paragraph c of item ii of trust will be replaced with a paragraph providing for the creation upon the death of the survivor of daughter and decedent of a charitable_remainder_annuity_trust crat the new paragraph c of item ii will provide that a fractional share of decedent’s estate will fund a crat equal to the amount required to fund a charitable_annuity remainder trust which complies with all requirements which a charitable_annuity remainder trust must meet in order for decedent’s estate to receive a charitable deduction against taxes for the full value of the remainder_interest no further additions of property may be made to the crat from the date of decedent’s death the trustee will distribute from the crat dollar_figure per month at the end of each month to each of grandson sec_1 and for his life within a reasonable period after the crat is funded payments and interest will be made to the grandsons for any payments owed them since the date of decedent’s death the payments to the grandsons will be paid first from the income of trust and second only to the extent such income is insufficient from principal at the death of the first grandson to die one-third of the remaining assets of the crat will be distributed outright to the charitable_remainder beneficiary determined under paragraph c of item ii at the death of the second grandson to die one-half of the remaining plr-154183-02 assets of the crat will be distributed outright to the charitable_remainder beneficiary at the last grandson’s death the remaining assets of the crat will be distributed outright to the charitable_remainder beneficiary the amount to be paid a grandson for the month of his death will be paid to his estate and prorated as necessary for the days prior to his death the second amendment further authorizes the trustee to amend trust to ensure its qualification under sec_664 and prohibits the trustee from exercising any powers inconsistent with that qualification the second amendment deletes paragraph c of item ii which authorizes distribution of trust to the then- living grandsons or their issue if after the deaths of daughter and decedent trust contains assets of less than dollar_figure in value the crat will be funded with dollar_figure dollar_figure after funding of the crat the balance of the trust assets will be distributed as follows an outright payment will be made to grandson sec_1 and of a fractional share of the balance of the trust equal to the maximum allowable_amount that does not cause a federal estate_tax and allows the parties to pass the five percent test under sec_2055 this fractional amount will be distributed in equal shares to grandson sec_1 and to induce them to release their rights to claim assets in daughter’s estate or in the brokerage account and to agree to the terms of the settlement agreement the remaining balance of trust will be distributed outright to the charitable_remainder beneficiary determined under paragraph c of item ii as though the death of the survivor of daughter and grandson sec_1 and had then occurred the settlement agreement states that the proposed reformation correcting the scrivener’s error will be requested from the court in all circumstances however the trustee will not seek to reform trust to create a crat and to distribute the balance of trust outright to charity and to grandson sec_1 and unless the trustee receives a favorable letter_ruling from the internal_revenue_service on date bank as trustee of trust filed a petition with the local court to request an order incorporating settlement agreement and reforming trust pursuant to that agreement so that trust will contain the terms provided under the second amendment the petition also requested the appointment of a guardian ad litem we have been asked to rule as follows the proposed reformation of trust will be a qualified_reformation under sec_2055 decedent’s estate is entitled to a federal estate_tax charitable deduction for the present_value determined as of the date of death of the charitable_remainder interest in the crat created under the proposed reformation plr-154183-02 decedent’s estate is entitled to a federal estate_tax charitable deduction for the date of death value of the fractional share paid outright to charity under the proposed reformation decedent’s estate is not entitled to a federal estate_tax charitable deduction for the date of death value of any outright payment to grandson sec_1 and under settlement agreement from the balance of the assets of trust as reformed after the crat is funded law and analysis sec_664 provides that a charitable_remainder_annuity_trust is a_trust - a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual living at the creation of the trust for a term of years not in excess of years or for the life or lives of the such individuals b from which no amount other than the payments described in subparagraph a or qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such use or is to be used for qualified gratuitous transfers defined in subsection g and d the value determined under sec_7520 of such remainder_interest is at least percent of the initial net fair_market_value of all property placed in the trust sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to a person or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private stockholder or individual sec_2055 provides generally that where an interest in property passes or has passed_from_the_decedent for charitable purposes and an interest in the same property passes or has passed_from_the_decedent for noncharitable purposes then a deduction is allowed for the charitable interest under sec_2055 only if the charitable interest is in certain prescribed forms in the case of a charitable_remainder interest the interest must pass in a_trust that is a charitable_remainder_annuity_trust or a plr-154183-02 charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 in the case of any other charitable interest the interest must be in the form of a guaranteed annuity or unitrust_interest a fixed percentage distributed yearly of the fair_market_value of the property determined yearly sec_2055 provides for the reformations of charitable interests to comply with the requirements of sec_2055 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if-- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed five percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for the rules of sec_2055 under sec_2055 the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed sec_2055 defines a qualified_interest as an interest for which a deduction is allowable under sec_2055 the legislative_history underlying the enactment of sec_2055 indicates that congress desired to establish permanent rules authorizing the reformation of plr-154183-02 charitable_trust to comply with the requirements of sec_2055 however congress was concerned that the rules contain adequate safeguards to avoid abuse the house committee report states t he committee believes that any reformation proceedings necessary to cure defective governing instruments should not be an opportunity to significantly revise the substance of the split interest transfer especially where the change reduces charity’s share of the trust accordingly the committee believes that the relative actuarial values of the interests of each beneficiary before and after the reformation should not differ by more than percent and that the durations of the interests before and after the reformation should be same h_r rep no pt pincite in this case under the terms of trust assuming the local court amends paragraph c of item ii on the basis of scrivener’s error to provide for payment of the annuities to grandson’ sec_1 and after the death of the survivor of decedent and daughter an interest in trust will pass for both charitable and noncharitable purposes however as executed trust does not meet the requirements of sec_664 and therefore the property passing to trust does not qualify for the charitable deduction under sec_2055 further the reformation of trust as proposed under the second amendment to revocable_trust agreement does not constitute a qualified_reformation under sec_2055 specifically rather than funding a crat with the amount that passed under the original terms of trust1 in compliance with sec_2055 as described below page infra in the proposed reformation the crat is funded with only a portion of the trust corpus and a lump sum payment is to be made to charity as discussed above the provisions of sec_2055 were intended to permit trust reformations to comply with sec_2055 in situations where the reformation did not significantly revise the substance of the split interest transfer in this regard the legislative_history indicates that congress contemplated that the charitable interest provided in the original instrument remain in trust after the reformation for example the legislative_history uses the terms qualified_interest and charitable interest of the reformed trust interchangeably and refers to the charitable interests of the reformed trust and the unreformed trust h_r rep no pt pincite8 similarly under the statute the actuarial value of the charitable_remainder interest after reformation must be within percent of the actuarial value of the charitable interest before reformation in addition the duration of the noncharitable annuity we assume that the lump sum payment made to grandson sec_1 and reflects a bona_fide settlement of their claims regarding the brokerage account plr-154183-02 interest must be the same before and after reformation ensuring that the charitable_remainder interest is distributed at the same time before and after reformation in this case prior to reformation charity was to receive a portion of the trust corpus only after the deaths of grandson sec_1 and however under the reformation as proposed a portion of the trust corpus will be paid immediately to charity this immediate payment significantly revises the substance of the split interest transfer originally provided for under the terms of trust and alters the time for distribution of a portion of the charitable_remainder interest the reformation does not comply with the requirements of sec_2055 and ii and is not a qualified_reformation we note that the trust could be reformed in compliance with sec_2055 in general the trust could be reformed to provide for an annual payment of percent of the initial net fair_market_value of the trust corpus from thi sec_5 percent amount dollar_figure would be paid as provided in the original trust instrument to grandson sec_1 and the balance of the percent amount would be paid to the charity determined under paragraph c of item ii of trust as if daughter and grandson sec_1 and had died on the date of payment as each grandson dies his dollar_figure per month share of the percent amount would be paid to that charity until the last grandson’s death when the remaining assets of trust would be paid to the charitable_remainder beneficiary finally we note that the situation presented here is distinguishable from that presented in revrul_89_31 1989_1_cb_277 this revenue_ruling concludes that a charitable deduction is allowable under sec_2055 for a lump sum distribution to charity that is paid pursuant to the settlement of a bona_fide will_contest in satisfaction of the charity’s claim to a remainder_interest that would not be deductible under sec_2055 in the instant case a portion of the settlement agreement addresses the dispute arising under daughter’s will involving the grandsons’ claim to the brokerage account by providing for a lump sum payment to the grandsons the portion of the agreement providing for the creation of crat and the lump sum payment to charity addresses the reformation of trust to comply with sec_2055 rather than the settlement of a dispute regarding trust the lump sum payment to charity provided for in the settlement agreement does not come within the purview of revrul_89_31 see 96_tc_168 aff’d f 2d1369 9th cir accordingly based on the facts submitted and the representations made we rule as follows the proposed reformation of trust will not be a qualified_reformation under sec_2055 plr-154183-02 decedent’s estate will not be not entitled to a federal estate_tax charitable deduction for the date of death value of the charitable_remainder interest in the crat created under the proposed reformation decedent’s estate is not entitled to a federal estate_tax charitable deduction for the date of death value of the fractional share paid outright to charity under the proposed reformation decedent’s estate is not entitled to a federal estate_tax charitable deduction for the date of death value of any outright payment to grandson sec_1 and under settlement agreement from the balance of the assets of trust as reformed after the crat is funded except as specifically ruled herein we express no opinion on the federal tax consequences of the modification under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours chief branch george l masnik office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
